United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-571
Issued: July 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 15, 2013 appellant timely appealed the September 24, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which denied his recurrence claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant’s claimed recurrence beginning March 1, 2012 is causally
related to his June 1, 2007 employment injury.

1
2

5 U.S.C. §§ 8101-8193.

The record includes evidence received after the September 24, 2012 decision. As this evidence was not part of
the record when OWCP issued its final decision, the Board is precluded from considering it for the first time on
appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 66-year-old retired health technician, has an accepted traumatic injury claim
for right medial meniscus tear which occurred on June 1, 2007 while repositioning a patient in
bed. There was also evidence of preexisting right knee degenerative joint disease which OWCP
has not accepted as employment related.3 Appellant underwent arthroscopic surgery on
September 11, 2007 performed by Dr. J. Thomas McClure, a Board-certified orthopedic surgeon.
The procedure, which OWCP preauthorized, included right knee medial and lateral partial
meniscectomies, chondroplasty of the medial and lateral femoral condyle and trochlear groove
and resection of hypertrophic medial plica.4 Appellant returned to work in a limited-duty
capacity on October 3, 2007, and continued to undergo physical therapy.
In mid-November 2007, Dr. McClure discontinued physical therapy because it was
thought to have aggravated appellant’s right knee condition. In January 2008, he implemented a
series of five Supartz injections. Dr. McClure subsequently performed a right total knee
arthroplasty. His July 8, 2008 pre and postoperative diagnoses were degenerative joint disease of
the right knee. OWCP declined to authorize appellant’s July 8, 2008 knee replacement surgery.
On November 7, 2008 appellant received a schedule award for 28 percent impairment of
the right lower extremity.5 The overall rating included impairment attributable to his preexisting
arthritis 20 percent and his right medial and lateral partial meniscectomies 10 percent. The
award covered a period of 80.64 weeks beginning March 24, 2008.
Appellant voluntarily retired effective April 30, 2010.
Six weeks after his retirement, Dr. McClure examined appellant and noted he could
“continue to work without restrictions.” When he saw appellant on June 16, 2010,
approximately two years had passed since the right total knee arthroplasty. Dr. McClure noted
that the latest x-rays showed good alignment and position without any evidence of loosening. He
also indicated that appellant was doing “reasonably well.”6 With respect to his right knee,
Dr. McClure advised that appellant should continue to have annual radiographs and he should
follow-up in a year’s time to make sure there was no evidence of loosening of the prosthesis.
On July 26, 2012 appellant filed a notice of recurrence (Form CA-2a) for medical
treatment only. He identified March 1, 2012 as the date of recurrence. Appellant explained that
for several months he had been experiencing pain in his knee area. He also reported limited
mobility and numbness in his right leg muscle.
3

A June 4, 2007 right knee x-ray revealed, inter alia, tri-compartmental osteoarthritis.

4

The postoperative diagnoses included severe right knee tri-compartmental arthritis, medial plica with
impingement, grade 4 chondromalacia, medial meniscal tear and lateral meniscal tear.
5

The award was calculated under the fifth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (2001).
6

However, appellant also reported having some significant problems with his back for which he was seeing a
chiropractor.

2

The recurrence claim was preceded by a July 24, 2012 request for authorization from
Dr. McClure, who sought preapproval for treatment of appellant’s right knee prosthesis (ICD-9
Code(s) 996.49, V43.65).
By letter dated August 17, 2012, OWCP acknowledged receipt of appellant’s recurrence
claim. Appellant was reminded that his June 1, 2007 employment injury had been accepted only
for right medial meniscus tear. OWCP further explained that the July 8, 2008 knee replacement
surgery had not been approved because it was due to his nonwork-related osteoarthritis.
Dr. McClure’s latest authorization request was also for treatment of appellant’s nonwork-related
condition. OWCP noted that the current evidence did not fully explain the necessity for further
medical treatment due to the accepted right knee meniscus injury. Additionally, the August 17,
2012 development letter explained the legal criteria for demonstrating a recurrence for medical
treatment only and the evidence required to establish appellant’s claim. OWCP afforded
appellant at least 30 days to submit the requested information.
By decision dated September 24, 2012, OWCP denied appellant’s claim. The decision
noted, inter alia, that he had not submitted anything in response to OWCP’s August 17, 2012
recurrence development letter.
LEGAL PRECEDENT
A recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage.7 Continuous treatment for the original condition or injury is not
considered a “need for further medical treatment after release from treatment,” nor is an
examination without treatment.8 A claim for recurrent medical treatment must, at a minimum,
include an attending physician’s statement supporting causal relationship between the current
condition and the accepted condition.9
ANALYSIS
The record indicates that appellant had preexisting right knee degenerative joint disease.
OWCP has not accepted that the June 1, 2007 employment incident aggravated his right knee
osteoarthritis. Thus far, the only accepted condition is right medial meniscus tear.10 As noted,
OWCP also authorized a September 2007 arthroscopic procedure to repair appellant’s torn right
meniscus. However, it specifically declined to authorize the July 2008 right total knee
arthroplasty.

7

20 C.F.R. § 10.5(y).

8

Id.; see J.F., 58 ECAB 124, 126-27 (2006).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5 (May 2003).

10

Where an employee claims that a condition not accepted or approved by OWCP was due to an employment
injury, he or she bears the burden of proof to establish that the condition is causally related to the employment
injury. Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

3

Appellant’s recurrence claim coincided with Dr. McClure’s July 2012 medical
authorization request which pertained to the right knee prosthesis he implanted four years prior.
According to the records provided, it had been at least two years since Dr. McClure had last
treated appellant for his right knee condition. Treatment records from June 2010 indicated that
appellant was doing reasonably well at the time and was capable of working without restrictions.
Although appellant had been advised to follow-up in a year, there is no indication that he
returned to see Dr. McClure in 2011 or received any other treatment elsewhere.
Although OWCP had not terminated medical benefits for appellant’s accepted right knee
meniscus injury, a significant interval of time had passed since he had received any treatment for
his right knee condition. Because of the significant lapse of time, it was incumbent upon him to
demonstrate a causal relationship between his accepted June 1, 2007 employment injury and
Dr. McClure’s proposed treatment in July 2012. OWCP fully explained the legal and medical
criteria for establishing a recurrence for medical treatment only. The August 17, 2012
development letter afforded appellant 30 days within which to submit the required information to
support his claim. Appellant, however, failed to respond in a timely manner.
As noted, a claim for recurrent medical treatment must, at a minimum, include an
attending physician’s statement supporting causal relationship between the current condition and
the accepted condition.11 Dr. McClure’s July 24, 2012 authorization request provided no insight
as to the necessity of the proposed treatment. He also did not specifically relate the proposed
treatment to appellant’s June 1, 2007 accepted employment injury and/or OWCP-approved
September 11, 2007 arthroscopic procedure. Accordingly, OWCP properly denied appellant’s
recurrence claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision.12
CONCLUSION
Appellant failed to establish the need for continuing medical treatment causally related to
his June 1, 2007 employment injury.

11

See supra note 10.

12

See 5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605, 10.607.

4

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

